IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE

                                    AT KNOXVILLE                    FILED
                                                                       May 20, 1999
SEYMORE HAYES, III,                         )
                                            )
             Appellant,                     )                       Cecil Crowson, Jr.
                                                                    Appellate C ourt Clerk
                                            )
                                            )    No. 03C01-9902-CR-00066
v.                                          )
                                            )    Hamilton County
                                            )
STATE OF TENNESSEE,                          )
                                            )
             Appellee.                      )
                                            )



                                       ORDER



             By separate order, the court has affirmed the judgment of the criminal

court in this case by order rather than by formal opinion pursuant to Rule 20, Tenn. Crt.

Crim. App. Rules. It appearing that the petitioner is indigent, it is hereby ORDERED

that the costs of this cause are taxed to the State of Tennessee.



                                            PER CURIAM